                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              December 09, 2019
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

IN THE MATTER OF THE COMPLAINT                 §
AND PETITION OF JOSEPH ANTHONY                 §
BONO, III AS OWNER OF THE M/V                  §      CIVIL ACTION NO. 3:19-CV-71
RUNABOUT FOR EXONERATION                       §
FROM OR LIMITATION OF LIABILITY                §

               FINAL ORDER OF DISMISSAL WITH PREJUDICE
                   AND EXONERATION FROM LIABILITY

      On November 11, 2019, the Petitioner, Joseph Anthony Bono, III, and Claimant,

Lisa Bromiley filed a joint Notice of Voluntary Dismissal With Prejudice (Dkt. 20)

pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. Accordingly, the

Court hereby enters this Final Order of Dismissal with Prejudice and Exoneration From

Liability, based on the following, which the Court is advised Petitioner and Claimant have

agreed to in form and in substance:

      1.     Petitioner Joseph Anthony Bono, III, as owner of the M/V Roundabout filed

a Complaint and Petition for Exoneration from or Limitation of Liability (“Complaint”) on

February 20, 2019, which included all the required exhibits and attachments (Dkt. 1).

      2.     In connection with the Complaint, Petitioner filed a Monition (Dkt. 2);

proposed Order of Monition (Dkt. 2-1); Notice to Claimants of Complaint and Petition for

Exoneration from or Limitation of Liability (Dkt. 3); and Motion to Approve Order of

Limitation, Petitioner’s Stipulation of Value, Surety, Direct to Issuance of Notice, and

Restrain the Prosecution of Claims (Dkt. 4).

      3.     On March 14, 2019, the Court entered an Initial Order on Complaint for

1/3
Exoneration from or Limitation of Liability directing any persons with claims arising from

the incident involving the Vessel or any persons with objections to Petitioner’s right of

exoneration from or limitation of liability to file such claims or objections under oath by

May 10, 2019 (Dkt. 8).

       4.     The Court, also on March 14, 2019, entered a Monition (Dkt. 9).

       5.     Claimant filed on March 22, 2019 an Answer, Affirmative Defenses and

Claim for Damages to Petitioner’s Complaint (Dkts. 10 and 11).

       6.     Petitioner filed an Answer to Claimant’s Claim for Damages on March 26,

2019 (Dkt. 12).

       7.     On April 19, 2019, Petitioner filed an Affidavit of Publication (Dkt. 13).

       8.     No person or entity, other than Claimant, filed a claim and the deadline of

May 10, 2019 has passed. Therefore, the Court hereby defaults all persons or entities who

have not timely filed claims, and decrees any additional claims are relinquished and forever

barred.

       9.     The Court is advised that Petitioner and Claimant have reached an amicable

resolution of Claimant’s claims and notes that a Notice of Stipulation of Voluntary

Dismissal with Prejudice (Dkt. 20) was filed.        Accordingly, Claimant’s claims are

DISMISSED WITH PREJUDICE.

       10.    Therefore, the Court, having now defaulted all persons or entities who did

not timely file a claim, having decreed any additional claims as forever relinquished and

barred, and being advised Claimant has dismissed her Claim for Damages and Answer to

Petitioner’s Complaint, finds there are no remaining claims. The Court issues Petitioner a
2/3
final decree of exoneration from liability.

       Each party shall bear its own attorneys’ fees and costs.

       THIS IS A FINAL JUDGMENT.

       SIGNED at Galveston, Texas, this 9th day of December, 2019.


                                              ______________________________________
                                                     JEFFREY VINCENT BROWN
                                                  UNITED STATES DISTRICT JUDGE




3/3
